Fourth Court of Appeals
                                           San Antonio, Texas
                                             September 27, 2017

                                             No. 04-17-00347-CV

                  Rita GONZALEZ as Trustee of RG Family Trust and Ramon Gonzalez,
                                            Appellants

                                                     v.

                                    Don A. JANSSEN and Debra Janssen,
                                               Appellees

                        From the 81st Judicial District Court, Karnes County, Texas
                                  Trial Court No. 15-09-00215-A-CVK
                               Honorable Russell Wilson, Judge Presiding

                                                 ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to October 27, 2017.

                                                                   PER CURIAM

      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE,
                           Clerk of Court




cc:              David C. Griffin                             Robinson C. Ramsey
                 Marek Griffin & Knaupp                       Langley & Banack, Inc.
                 PO Box 2329                                  Trinity Plaza II, Suite 900
                 Victoria, TX 77902-2329                      745 East Mulberry
                                                              San Antonio, TX 78212-3166
                 Michael Neuerburg
                 Marek Griffin & Knaupp                       Bruce K. Spindler
                 203 N Liberty St                             Langley & Banack, Inc.
                 Victoria, TX 77901-6500                      Trinity Plaza II
                                                              745 East Mulberry, Suite 900
                                                              San Antonio, TX 78212-3166